Boavie, J.,
delivered the opinion of the Court.
The appellees in the Appeal Tax Court vs. Gill, et al., Trustees, insist that the bonds of the Baltimore and Ohio Railroad Company, and the Northern Central Railway Company, are exempt from taxation, because they represent the share or part of certain mortgages on the property of the aforesaid railroads, held by the appellees ; and also that the other property assessed consists of stocks and bonds of institutions and corporations, not incorporated under the laws of this State, not doing business in this State and not having a situs in this State, and not having any of their property in this State; and also, that they are incorporated by, and situated within the jurisdiction of other States, and are liable to, and pay their taxes to the same.
By the Act of 1876, ch. 260, entitled “An Act for the general valuation and assessment of property, in this State,” “all investments in private securities of every kind, nature and description, belonging to residents of this State, except mortgages upon property in this State, and the mortgage debts respectively secured thereon, and all property of every kind, etc., shall be liable to valuation, assessment, and taxation, except as provided in the next ensuing section of this Act.”
It is not alleged, that the bonds for which exemption is claimed, are secured by mortgage, upon property within this State; but, it is admitted, that the mortgages, securing the same, include property both within and without the State. Without inquiring into the reason of the discrimination between mortgages on property within the State, and those on property without, it is sufficient to say, the bonds assessed in this case do not come within the terms of the exemption; and it is an unyielding rule of law, that exemptions "claimed under legislative Acts, should be rigidly construed and established beyond rea*396sonable doubt. 5 Gill, 237 ; 6 Gill, 292 ; County Commissioners of A. A. Co. vs. A. & E. R. R., 47 Md., 612. Since it has been decided by this Court, in Appeal Tax Court vs. Patterson, ante p. 354, that the State has the power to tax stocks, bonds, and certificates of debt of other States, and of corporations created by them, exempted from taxation by the State issuing them, or creating the corporation, when held by citizens or residents of this State, it follows, of course, that the same power of taxation extends to the stocks, bonds, and certificates of such States, and of corporations created by them, held by citizens or residents of this State, not exempted, and to those which are, or’ may be taxed, by the States issuing the same, etc.
Liability to taxation by different governments is no valid reason, against the existence of such power, however inexpedient it may be to exercise it.
These propositions determine in a great measure, if not entirely, the appeals in the Appeal Tax Court of Baltimore City vs. Gill, et al., Trustees; Same vs. Ellicott; Same vs. McElderry ; Same vs. Levering ; Same vs. Gill, Trustee of Levering ; Same vs. Alricks ; Same vs. Gill, Trustee of Fitzgerald, and Same vs. Gill, Trustee of Wright, in all of which, bonds and stocks, subject to assessment and valuation, have by the orders of the Court below passed in these several cases, been exempted.
In the case of the Appeal Tax Court vs. Gill, Schaefer and Hollins, Trustees, it being conceded that two of the trustees reside in this State, and one in New York, two-thirds of the property only should be assessed, in accordance with the decision of this Court, in the case of The Mayor, &c. vs. Stirling & Ridgely, Trustees, 29 Md. ,48, 49.
For the reasons assigned in the opinion of this Court in the case of the Appeal Tax Court of the City of Baltimore vs. Elizabeth Patterson, as well as those subjoined in the Appeal Tax Court vs. Gill and others, the orders appealed from in The Appeal Tax Court of Baltimore City vs. Gill *397and others, Trustees; Same vs, Ellicott; Same vs. McElderry ; Same vs. Levering ; Same vs. Gill, Trustee of Levering ; Same vs. Alricks; Same vs. Gill, Trustee of Fitzgerald, and Same vs. Gill, Trustee of Wright, will be reversed.
(Decided 31st January, 1879.)

Order reversed, and records remanded.